El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Santiago Eodríguez Espino y su esposa doña Josefa Cubano comparecieron ante notario y otorgaron, una escri-tura de cancelación de hipoteca reconociendo haber recibido de su deudor Carlos Eeyes la suma de mil quinientos dólares, precio aplazado de la compra de una finca urbana adquirida por el deudor del acreedor. En la propia escritura hicieron constar los otorgantes que la finca vendida “la hubieron du-rante su matrimonio, el día 14 de marzo de 1898, habiendo sido casados en primeras y únicas nupcias con antelación a dicha fecha.”
Presentada la escritura en el registro, el registrador la inscribió, pero con el defecto subsanable de no acreditarse que el acreedor Santiago Eodríguez estuviera casado con doña Josefa cuando adquirió la finca. Y contra esa califica-ción del registrador, es que se ha interpuesto el presente recurso gubernativo.
No hay alegato del recurrente ni del recurrido. Es in-dudable que la inscripción de la casa a favor del acreedor no contiene el nombre de la esposa de Eodríguez Espino al *807tiempo de la adquisición. Se quiso suplir el defecto con el dicho de la parte. Pero ello no es bastante. Fue suficiente para inscribir la escritura, pero a nuestro juicio actuó de-rechamente el registrador al decidir que el hecho no quedó justificado por completo por el dicho. Si se presentara, por ejemplo, la certificación del matrimonio, todo quedaría per-fectamente aclarado.

Debe confirmarse la nota recurrida.